United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                        May 2, 2008

                                          Before


                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge




No. 07-1101
                                                          Appeal from the United
CHICAGO LAWYERS’ COMMITTEE FOR CIVIL RIGHTS               States District Court for the
UNDER LAW, INC.,                                          Northern District of Illinois,
     Plaintiff-Appellant,                                 Eastern Division.

              v.                                          No. 06 C 657
                                                          Amy J. St. Eve, Judge.
CRAIGSLIST, INC.,
       Defendant-Appellee.




                                           Order

       The slip opinion in this case issued on March 14, 2008, is amended as follows:

              Page 8, line 1 and line 10, “§230(a)(1)” should be “§230(c)(1)”.